Citation Nr: 9911937	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-49 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbar muscle strain with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1963 to 
September 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Cheyenne Regional Office (RO).  By 
September 1991 rating decision, the RO, in part, declined to 
reopen a previously denied claim of service connection for 
gout.  The Board remanded in April 1997 for additional 
development of the evidence.  During the development of the 
record, the appellant filed a claim of service connection for 
post-traumatic stress disorder (PTSD) and requested a 
compensable rating for a low back disability.  By August 1997 
rating decision, the RO denied service connection for PTSD 
and granted a 10 percent rating for the low back disability.  
The appellant disagreed with the determinations and perfected 
appeals as to each.   


REMAND

In October 1997, the appellant indicated his desire to 
testify at a hearing to be held at the RO.  The RO scheduled 
him for a hearing in December 1997, but in a statement that 
month he canceled the hearing.  He wrote that, if following 
an impending VA examination, the RO could not grant the 
benefit on appeal, "please reschedule [the] hearing."  It 
appears from the record that he was referring to a VA 
examination to determine the nature and etiology of his 
claimed gout condition, an examination conducted in December 
1997 in response to a directive in the April 1997 remand.  

As the claims folder is now constituted, there is no 
indication that the appellant has waived his right to a 
hearing.  38 C.F.R. § 20.700 (1998).  In order to ensure that 
he has every opportunity to present evidence and argument in 
his effort to reopen the claim of service connection for 
gout, and on the other two issues perfected for appellate 
review, the RO should schedule him for a hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

In accordance with the docket number of 
this case, the RO should reschedule the 
appellant for a personal hearing.  A copy 
of the document notifying the appellant 
of the hearing date, time, and place, as 
well as any statements submitted by the 
appellant and a copy of the transcript of 
the hearing, if conducted, should be 
associated with the claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board for final 
appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



